PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/500,740
Filing Date: 31 Jan 2017
Appellant(s): Senju Metal Industry Co., Ltd.



__________________
Bryan P. Clark
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/27/20.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/2/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to appellant's argument that the prior art does not recognize the improved discoloration properties, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, it has been shown that the claimed amounts of Ge and Mn are known and that it is known to add Ge and Mn together as secondary alloying elements.  The examiner appreciates that the appellant is attempting to counter this by presenting unexpected results, however the appellant’s data is deficient since it does not at least include data of both Ge and Mn just outside the claimed upper range, does not show that this works for the 5000 plus combinations of claimed elements and claimed ranges, and there is conflicting data.
In order to show unexpected results, the appellant needs to provide data that is commensurate with scope of the claims and what trend the unexpected results show.  First, one cannot interpret the data if one does not have a standard by which to do, so a standard must be set.  As noted by the appellant in page 10 of the brief, Table 1 Executed Examples 4, 5, 7-9, 11-13, and 15-17 (which meet the claimed limitations) all result in no discoloration (double circle) at the initial state, high temperature high humidity state, and high temperature leaving state and zero incidence of defect fusion.  While Executed Examples 1-3, 6, 10, and 14 (which do not meet the claimed limitations) have a zero incidence of defect fusion but do not achieve a double circle in the high temperature high humidity state and high temperature leaving state categories.   Thus, the standard the appellant appears to be establishing is no discoloration (double circle) at the initial state, high temperature high humidity state, and high temperature leaving state and zero incidence of defect fusion.  
Now the data in the Iijima declaration will be discussed.  Examples 25-32 and 65-72 are irrelevant because the percentage of Ni is outside the claimed compositional range and the compositional ranges labeled in the table have not been amended to reflect what is now being claimed.  One looking at the data will notice that the amounts of Mn and Ge are repeated for each added optional element and the results for each are similar so any conclusion for examples 1-8 will also apply to any corresponding example with the same amounts of Mn and Ge.  Examples 1 and 6 meet the appellant’s standard and fall within the claimed range while examples 2-5, 7, and 8 may achieve some requirements of the standard but do not fall within the claimed range.  In particular, note that examples 2 and 5 fail this standard by achieving a single circle in the high temperature high humidity state and high temperature leaving state categories and do not fall within the claimed range.  
On to the Matsufuji declaration which provides the conflicting data.  First, note that this data lacks the “zero incidence of defect fusion” requirement so it is impossible to conclude any example meets the appellant’s standard.  Second examples 106-108 meet the claimed compositional range but fail to have the no discoloration (double circle) requirement in both high temperature high humidity state and high temperature leaving state categories.  Thus, this is proof that standard for the proposed unexpected results are not always achieved within the claimed compositional range.  Furthermore, if the appellant argues that Additional examples 106-108 achieve their standard/trend then so do Iijima examples 2 and 5.  Which means either the argued unexpected result/trend lies outside the claimed range as evidenced by Iijima examples 2 and 5 or the appellant does not demonstrate unexpected results as argued since Matsufuji examples 106-108 do not achieve the appellants standard even though they are within the claimed range.  Lastly, this demonstrates the unpredictability of chemistry and supports the examiner’s position that more data is needed for all possible combinations of claimed elements and claimed ranges if one is to rely upon unexpected results.  
The appellant argues, “Sato does not teach or suggest that selecting Mn and Ge in certain amounts could achieve these goals. Thus, when a person of ordinary skill is designing a solder alloy based on Sato, this person would not be motivated to select both Mn and Ge from Sato’s list of secondary elements and to add those components in specific amounts, nor would it have been obvious to optimize the amounts of Ge and Mn since there is no evidence that doing so would further the object of Sato to provide a smoother surface” and then goes on to acknowledge Sato paragraph 0149 where Sato specifically discloses a Sn-Ag solder alloy that includes two or more of Mn, Ge, and Bi.  
In paragraph 0149 Sato has narrowed the options down to four possible choices two of which meet those of the appellant minus the nickel.  Additionally, Sato singles out adding 0.005-0.1% Ge and 0.001-10% Bi and their added benefits; 0056-0057.  Sato does not put a limit on how much Mn can be added but does specially teach that it can be added with Ge and Bi.  There is no inventive leap or hindsight reasoning to adding the claimed amount of Mn when Sato already encourages its addition and the prior art, Liu, teaches a benefit of adding the claimed amount.  The same can also be said for the addition of Ni because one is simply following what is already suggested by the Sato and Lewis.  The examiner has never argued that these added elements should be added to optimize the discoloration, however one would optimize these elements, within the taught ranges, for each property they are known to affect.  Lastly, in the appellants originally filed claims Ni was optional just like Sato, which strongly suggests that there is no criticality to the addition of nickel.  Note, the appellant’s current claims are drawn to seven optional elements, ten optional elements in the claims filed 5/21/18.  Regarding appellant’s argument against picking and choosing of elements in Sato, this doesn’t appear to be different than when the appellant is suggesting that one must do the same when practicing the appellant’s invention.  










For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Carlos Gamino/
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735     
                                                                                                                                                                                                   /Jennifer McNeil/Primary Examiner, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.